BASED on the judgment of the district court in Woodward,Administrator v. Molander, 92 Colo. 551, 22 P.2d 622, this day reversed, Molander exhibited a claim in the Weld county court against the Kinsella estate, there in the course of administration. The county court rejected the claim, but on appeal the district court ordered its allowance. Since by our determination the original judgment no longer obtains, it follows that the judgment here must be reversed. Let it be so ordered.
MR. JUSTICE CAMPBELL and MR. JUSTICE MOORE not participating. *Page 558